371 U.S. 14 (1962)
CARR
v.
NEW YORK.
No. 265.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE APPELLATE DIVISION OF THE SUPREME COURT OF NEW YORK, THIRD JUDICIAL DEPARTMENT.
Irwin N. Wilpon for appellant.
Louis J. Lefkowitz, Attorney General of New York, and Paxton Blair, Solicitor General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.